           Case 2:15-cr-00205-TLN-EFB Document 146 Filed 05/26/20 Page 1 of 11

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   HEIKO P. COPPOLA
 3 LAURA JEAN BERGER
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00205-TLN-EFB

12                                Plaintiff,             UNITED STATES’ MOTION TO DISMISS
                                                         DEFENDANT’S MOTION UNDER 28 U.S.C.
13                          v.                           § 2255

14   MATTHEW D. MULLER,                                  COURT: Hon. Edmund F. Brennan

15                                Defendant.

16

17                                         I.      INTRODUCTION
18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Matthew D. Segal, Heiko P. Coppola, and Laura Jean Berger, Assistant United States Attorneys, moves

20 to dismiss Matthew D. Muller’s motion brought under 28 U.S.C § 2255. Dkt. 61. This Court’s

21 screening procedures, Dkt. 65, and Muller’s withdrawal of the claim of ineffective assistance of counsel,

22 Dkt. 117, leave his sole remaining claim as the voluntary entry of his plea, and he procedurally defaulted

23 on that claim for his failure to file a direct appeal. Accordingly, his petition should be dismissed.

24
                           II.      FACTUAL AND PROCEDURAL SUMMARY
25
            A.      Muller Pleaded Guilty to Kidnapping in Violation of 18 U.S.C. § 1201, Via Plea
26
            Agreement, Waived His Appellate and Collateral Attack Rights Generally, and Did Not
27          File a Direct Appeal
28          The United States previously briefed the facts of this case in detail. See. Dkt. 113 at 2-4. In


       MOTION TO DISMISS                                 1
30
          Case 2:15-cr-00205-TLN-EFB Document 146 Filed 05/26/20 Page 2 of 11

 1 summary, Muller concocted an elaborate scheme to kidnap and rape Victim 1, and to conceal his

 2 identity in so doing. He broke into the residence of and violently threatened Victim 1 and Victim 2.

 3 PSR ¶¶ 5, 21. He blindfolded, restrained, and drugged both victims. PSR ¶¶ 5, 21. He moved a

 4 drugged and bound Victim 1 to the trunk of Victim 2’s car, then to Muller’s stolen car, and led Victim 2

 5 to believe that he was being watched and that Victim 1 would be harmed were authorities contacted.

 6 PSR ¶¶ 5, 23. He brought Victim 1 to his cabin in South Lake Tahoe and held her as his hostage

 7 between March 23, 2015 and March 25, 2015, during which period he raped her twice and demanded

 8 ransom for her release. PSR ¶¶ 12, 32, 53-54. He psychologically manipulated Victim 1 and threatened

 9 harm to Victim 1’s family if she reported the incident. PSR ¶¶ 50, 58, 65. He eventually drove her to

10 Huntington Beach and released her. PSR ¶ 5. During the time Muller held Victim 1 hostage, he

11 communicated anonymously with the media and law enforcement through sophisticated emails with

12 metadata removed, posing as a group of numerous people. PSR ¶¶ 19, 39.

13          Authorities apprehended Muller in June 2015 when he was identified in a second attempted

14 kidnapping by the victims who fought him off and by the recovery of a cell phone linked to him at that

15 crime scene. PSR ¶¶ 39-40, 42-43. The phone led to a search of his South Lake Tahoe cabin where

16 Victim 1 was held hostage and revealed numerous instrumentalities of the kidnapping and rape,

17 including: zip-ties, taped-over swim goggles described by Victim 1, a water pistol made to look like a

18 laser-sighted firearm, and electronic evidence including audio files of Muller’s own voice, video

19 recordings of the rapes of Victim 1, drone footage of Victim 1 and Victim 2 in a private moment taken

20 from outside their home, and the emails Muller anonymously sent to the press and law enforcement.

21 PSR ¶¶ 44-45.

22          Muller was charged by complaint with Kidnapping in violation of 18 U.S.C. § 1201(a)(1) on

23 June 29, 2015. Dkt. 1. On October 1, 2015, the Grand Jury indicted Muller for the same. Dkt. 12. The

24 defendant pleaded not guilty. Dkt. 14. After a monthslong conversation, the parties reached a plea

25 agreement and finalized the agreement after negotiations. See. Dkt. 113 at 4-6. The plea agreement

26 included a waiver of collateral attack. See. Dkt. 113 at 6. On September 29, 2016, the defendant
27 pleaded guilty pursuant to the plea agreement. Dkt. 39. In so doing he recited the factual basis for the

28 plea. Dkt. 39. The court found the defendant’s plea to be voluntary and intelligent. Id.


       MOTION TO DISMISS                                2
30
           Case 2:15-cr-00205-TLN-EFB Document 146 Filed 05/26/20 Page 3 of 11

 1          B.     Muller Filed Numerous Pleadings and Supplements Alleging Various Claims Via §
 2          2255, This Court Screened All but Two, and Muller Withdrew His Ineffective Assistance of
            Counsel Claim
 3
            The defendant filed a collateral attack on his plea on April 9, 2018. Dkt. 61. While the
 4
     defendant presented a vast array of claims, this Court screened the majority and ordered the
 5
     government’s response to two claims: (1) Muller’s claim of ineffective assistance of counsel for his
 6
     counsel’s decision to not file a Rule 12.2 notice of insanity defense thereby rendering counsel’s
 7
     recommendation of a plea bargain to Muller ineffective and (2) Muller’s claim that his plea was not
 8
     knowing and voluntary. Dkt. 65 at 9. The district court adopted the findings and recommendations.
 9
     Dkt. 91. Muller filed a motion to stay the proceedings on April 17, 2019. Dkt. 101. He further filed a
10
     motion to hold the proceedings in abeyance on July 17, 2019. Dkt. 104. The government opposed.
11
     Dkt. 107. The government filed its opposition to the initial collateral attack as ordered by the court on
12
     August 15, 2019. Dkt. 113. Muller filed an emergency request to stay the proceedings, coupled with a
13
     withdrawal of his claim of ineffective assistance of counsel and revocation of any implied waiver of
14
     attorney-client privilege, on August 21, 2019. Dkt. 114. He filed a separate document formally
15
     withdrawing the ineffective assistance of counsel claim. Dkt. 117. He filed a reply to the government’s
16
     opposition brief on January 8, 2020. Dkt. 126.
17

18                                            III.      ARGUMENT

19          A.    The Procedural Default Rule Generally Bars Claims Not Raised on Direct Appeal
            From Review Under 28 U.S.C. § 2255
20
            It is well established that claims brought via collateral attack are procedurally barred if those
21
     claims were not first raised on direct appeal. Massaro v. United States, 538 U.S. 500, 504 (2003);
22
     Murray v. Carrier, 477 U.S. 478, 490-92 (1986) (applying the procedural bar to collateral attacks of
23
     state convictions). Sound reasoning informs this philosophy: “[f]ailure to raise a claim on appeal
24
     reduces the finality of appellate proceedings, deprives the appellate court of an opportunity to review
25
     trial error, and ‘undercut[s] the State’s ability to enforce its procedural rules.’” Id. at 491 (quoting Engle
26
     v. Isaac, 456 U.S. 107, 134 n.3 (1982)). Furthermore, the Supreme Court applied this rule to
27

28


      MOTION TO DISMISS                                    3
30
           Case 2:15-cr-00205-TLN-EFB Document 146 Filed 05/26/20 Page 4 of 11

 1 proceedings under 28 U.S.C. § 2255.1 United States v. Braswell, 501 F.3d 1147, 1150 (9th Cir. 2007)

 2 (citing Bousley v. United States, 523 U.S. 614, 621 (1993)). Strong policy reasons underlie the

 3 procedural default rule. “Once the defendant’s chance to appeal has been waived or exhausted, . . . we

 4 are entitled to presume he stands fairly and finally convicted, especially when . . . he already has had a

 5 fair opportunity to present his federal claims to a federal forum.” United States v. Frady, 456 U.S. 152,

 6 164 (1982).

 7          Only two claims2 are excluded from the Procedural Default Rule: notably, ineffective assistance

 8 of counsel as held in Massaro, 538 U.S. at 509, and lack of subject matter jurisdiction. See United

 9 States v. Ratigan, 351 F.3d 957, 962 (9th Cir. 2003) (clarifying that the issue of jurisdiction in the

10 procedural default context is one of subject-matter jurisdiction, and that a movant must show a “true

11 jurisdictional question, and not merely one of sufficiency of the government’s evidence.”).

12          B.    Exceptions to the Procedural Default Rule are Few, and Overcoming the Procedural
            Default Rule Carries a High Burden
13
            There are only two ways to overcome the Procedural Default Rule. First, “[i]f a criminal
14
     defendant could have raised a claim of error on direct appeal but nonetheless failed to do so, he must
15
     demonstrate both cause excusing his procedural default, and prejudice resulting from the claim of error.”
16
     United States v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993); see United States v. Frady, 456 U.S. 152
17
     (1982) (applying the cause and prejudice test to claims brought under § 2255). Second, he may
18
     demonstrate actual innocence. In either instance, the threshold showing does not warrant relief; rather,
19
     “[i]t merely allows a federal court to consider the merits of a claim that otherwise would have been
20

21          1
                A hearing is not required for claims that are procedurally defaulted. Typically, “a district court
22   must grant a hearing to determine the validity of a petition brought under that section, ‘[u]nless the
     motions and the files and records of the case conclusively show that the prisoner is entitled to no
23   relief.’” United States v. Blaylock, 20 F.3d 1458, 1465 (9th Cir. 1994) (quoting 28 U.S.C. § 2255).
     Furthermore, “[t]he court may deny a hearing if the petitioner’s allegations, viewed against the record,
24   fail to state a claim for relief or are so palpably incredible or patently frivolous as to warrant summary
     dismissal. To earn the right to a hearing, therefore, Appellant was required to allege specific facts
25   which, if true, would entitle him to relief.” United States v. McMullen, 98 F.3d 1155, 1159 (9th Cir.
26   1996) (internal quotations and citations omitted). This reasoning built on the notion that, “[b]are
     assertions, conclusory in nature, are insufficient to require a hearing.” United States v. Hearst, 638 F.2d
27   1190, 1194 (9th Cir. 1980).
              2
                One limited exception noted by the Bousley court is that a plea coerced by threats from a
28   government agent is not subject to the Procedural Default Rule. 523 U.S. at 621-22.


      MOTION TO DISMISS                                    4
30
           Case 2:15-cr-00205-TLN-EFB Document 146 Filed 05/26/20 Page 5 of 11

 1 procedurally defaulted.” Martinez v. Ryan, 566 U.S. 1, 17 (2012).

 2          The Ninth Circuit3 summed up the seminal caselaw as to the cause and prejudice test in United

 3 States v. Braswell, 501 F.3d 1147 (9th Cir. 2007). In Braswell, a federal defendant brought a

 4 constitutional challenge to his conviction by a jury though he failed to do so on direct appeal. The court

 5 emphasized that “‘for both federal and state convictions, habeas review is not to substitute for an

 6 appeal,’” id, at 1150 (quoting Bousley, 523 U.S. at 621), and further recited:

 7
            The cause and prejudice test for excusing the failure to raise a claim on direct appeal will
 8          apply, for example, where the claim rests upon a new legal or factual basis that was
 9          unavailable at the time of direct appeal, or where interference by officials may have
            prevented the claim from being brought earlier. . . . If a petitioner succeeds in showing
10          cause, the prejudice prong of the test requires demonstrating not merely that the errors . . .
            at trial created a possibility of prejudice, but that they worked to his actual and substantial
11          disadvantage, infecting his entire trial with error of constitutional dimensions.
12
     Id. (internal quotations and citations omitted).
13
            Also highly informative is how cause is determined when no claim for ineffective assistance of
14
     counsel is at issue. For instance, the concept of cause is part and parcel with “the dual notion that,
15
     absent exceptional circumstances, a defendant is bound by the tactical decisions of competent counsel
16
     . . . .” Reed v. Ross, 468 U.S. 1, 13 (1984) (analyzing a state habeas petitioner’s claim in light of the
17
     procedural default rule when counsel failed to raise a constitutional issue on appeal in state court).
18
            The Supreme Court articulated the test for the actual innocence exception. “In light of new
19
     evidence ‘it is more likely than not that no reasonable juror would have found petitioner guilty beyond
20
     a reasonable doubt.’” House v. Bell, 547 U.S. 518, 537 (2006) (quoting Schlup v. Delo, 513 U.S. 298,
21
     327).4 The Court has also made clear that the actual innocence exception is very limited in its
22

23          3
               The Ninth Circuit in one instance applied the cause and prejudice test to a claim brought by a
     defendant that vaguely implied prosecutorial misconduct. In that light, the court held, “[t]o warrant
24   habeas relief [under cause and prejudice], prosecutorial misconduct must ‘so infect [ ] the trial with
     unfairness as to make the resulting conviction a denial of due process,’” Ratigan, 351 F.3d at 964
25   (quoting Davis v. Woodford, 333 F.3d 982, 996 (9th Cir. 2003)).
             4
               In House, the petitioner was found guilty by a jury of murder, and trial evidence (new DNA
26   evidence and scientific evidence generally) was at issue in the habeas action. The Court clarified that a
     reviewing court must consider all of the evidence in question, both old and new, in determining factual
27   innocence. House, 547 U.S. at 538. As to the standard for actual innocence when a defendant was
     found guilty by a jury, the Court held, “[w]hen confronted with a challenge based on trial evidence,
28   courts presume the jury resolved evidentiary issues reasonably so long as sufficient evidence supports

      MOTION TO DISMISS                                    5
30
           Case 2:15-cr-00205-TLN-EFB Document 146 Filed 05/26/20 Page 6 of 11

 1 application even in habeas proceedings. In articulating “the avoidance principle,” the Court reasoned

 2 that a court should first address all nondefaulted claims and grounds to excuse procedural default prior

 3 to addressing the actual innocence issue as the Court affirmed with “confidence that, for the most part,

 4 victims of a fundamental miscarriage of justice will meet the cause-and-prejudice standard.” Dretke v.

 5 Haley, 541 U.S. 386, 392 (2004) (internal quotation and citation omitted). Important, too, is that when

 6 a court does apply the actual innocence test, overwhelming evidence of the defendant’s guilt is a bar to

 7 applying the exception. See Braswell, 501 F.3d at 1150.

 8           When the cause and prejudice and the actual innocence tests are at issue in a case where a

 9 defendant pleaded guilty, different rules control. Thankfully, the Supreme Court thoroughly analyzed

10 this issue and others in Bousley v. United States, 523 U.S. 614 (1998). In Bousley, the defendant

11 pleaded guilty via a plea agreement in federal court to violations of federal law and, while he sought

12 direct appeal as to some issues, he did not seek direct appeal as to the voluntariness of his plea, which he

13 challenged under Section 2255. The Court cautioned:

14           We have strictly limited the circumstances under which a guilty plea may be attacked on
15           collateral review. It is well settled that a voluntary and intelligent plea of guilty made by
             an accused person, who has been advised by competent counsel, may not be collaterally
16           attacked. And even the voluntariness and intelligence of a guilty plea can be attacked on
             collateral review only if first challenged on direct review. Habeas review is an
17           extraordinary remedy and will not be allowed to do service for an appeal. Indeed, the
             concern with the finality served by the limitation on collateral attack has special force
18           with respect to convictions based on guilty pleas. In this case, petitioner contested his
19           sentence on appeal, but did not challenge the validity of his plea. In failing to do so,
             petitioner procedurally defaulted the claim he now presses on us.
20

21 Id. at 620 (internal quotations and citations omitted). After finding procedural default, the Court then

22 addressed the cause and prejudice and the actual innocence tests in turn. First, in analyzing what

23 could amount to cause for failure to bring a voluntariness claim when the plea was assisted by counsel,

24 the Court reasoned that the legal basis of voluntariness was certainly available for appeal, and only if a

25 legal basis “’is so novel that [it] . . . is not reasonably available to counsel’” would it be considered

26 unavailable. Id. at 622 (quoting Reed, 468 U.S. at 16); see also Reed, 468 U.S. at 17 (a claim is not
27

28 the verdict.” Id.


       MOTION TO DISMISS                                   6
30
           Case 2:15-cr-00205-TLN-EFB Document 146 Filed 05/26/20 Page 7 of 11

 1 reasonably available if the Supreme Court decision establishing it (1) explicitly overrules precedent;

 2 (2) overturns longstanding and widespread practice which a near-unanimous body of lower court

 3 authority has expressly approved; or (3) disapproves a practice the Court arguably sanctioned in prior

 4 cases. Specifically, Bousley argued he was misinformed as to the elements of the offense to which he

 5 pleaded. But the Court was not persuaded that voluntariness generally5 nor voluntariness in light of

 6 whether the defendant was informed properly of the specific elements of the offense was novel and

 7 amounted to cause, and accordingly did not analyze whether Bousley suffered any prejudice. Id. The

 8 Court next articulated satisfaction of the actual innocence test in light of the defendant’s guilty plea:

 9 “if he can establish that the constitutional error in his plea colloquy ‘has probably resulted in the

10 conviction of one who is actually innocent.’” Id. at 623 (quoting Murray v. Carrier, 478 U.S. at 496).

11 But in order to refute this claim, the government “may present any admissible evidence of petitioner’s

12 guilt even if that evidence was not presented during petitioner’s plea colloquy and would not have

13 normally been offered . . . .” Id. at 624.

14          C.    Muller’s Sole Remaining Claim of Voluntariness of His Plea is Procedurally
            Defaulted and His Motion Must Be Dismissed
15
                    1.     Muller declined to file a direct appeal and withdrew his claim of ineffective
16                  assistance of counsel
17          In his initial motion under Section 2255, the defendant raised numerous claims, but this Court

18 screened all but two: the voluntariness of the plea and ineffective assistance of counsel. Dkt. 65. As

19 previously discussed, Muller specifically withdrew his ineffective assistance of counsel claim. Dkt. 117.

20 Accordingly, the only remaining claim is the voluntariness of the plea. Given that ineffective assistance

21 of counsel is no longer asserted,6 this case echoes Bousley, and Bousley provides guidance specifically

22          5
               While the United States contends that voluntariness is no longer at issue as it is procedurally
     defaulted, “[i]t is well established that a defendant’s statements made under oath during the plea
23   colloquy are presumed true. See Blackledge v. Allison, 431 U.S. 63, 7374 (1977) (“the representations
     of the defendant [during a plea colloquy] . . . constitute a formidable barrier in any subsequent collateral
24   proceedings. Solemn declarations in open court carry a strong presumption of verity.”). In fact, the
     Bousley court analyzed voluntariness and intelligence of a plea in its procedural default discussion and
25   noted indicia of such a plea in open court, including a defendant being provided a copy of the
     indictment, being advised by competent counsel, and in control of his mental faculties. See Bousley, 523
26   U.S. at 618-19.
27           6
               If Muller still maintained his ineffective assistance of counsel claim, he would likely be able to
     reach the question of voluntariness and survive procedural default because ineffective assistance of
28   counsel is not subject to procedural default requirements. See Massaro, supra, 538 U.S. at 509.


       MOTION TO DISMISS                                  7
30
           Case 2:15-cr-00205-TLN-EFB Document 146 Filed 05/26/20 Page 8 of 11

 1 applicable. As in Bousley, Muller declined to file a direct appeal raising the voluntariness of his plea.

 2 As in Bousley, there is no claim of ineffective assistance of counsel. As in Bousley, Muller pleaded

 3 guilty to an offense in federal court and subsequently challenges the voluntariness of that plea pursuant

 4 to Section 2255. Accordingly, the Supreme Court has spoken: “[i]t is well settled that a voluntary and

 5 intelligent plea of guilty made by an accused person, who has been advised by competent counsel, may

 6 not be collaterally attacked. And even the voluntariness and intelligence of a guilty plea can be attacked

 7 on collateral review only if first challenged on direct review.” Bousley, 523 U.S. at 620. Furthermore,

 8 the analysis is incomplete without recalling that a defendant is bound by competent counsel’s decision to

 9 appeal or not to appeal a claim. Reed, 468 U.S at 13. As Muller specifically withdrew7 any claims of

10 ineffective assistance of counsel, he cannot escape from the decisions of counsel. This precedent is

11 watertight, and it leaves only one conclusion: that Muller’s sole claim of voluntariness is procedurally

12 defaulted.

13                  2.     Muller cannot meet the cause and prejudice exception
14          As the claim of voluntariness is procedurally defaulted, this Court should then analyze the claim

15 under the cause and prejudice exception to procedural default. As in Bousley, Muller was instructed by

16 counsel (who Muller no longer alleges was ineffective) during his change of plea. Dkt. 39. Counsel

17 also participated in plea negotiations on Muller’s behalf. See generally Dkt. 113 at 4-6. Accordingly,

18 the standard for cause as dictated in Bousley applies: that Muller would need to assert a legal basis so

19 novel that it would not have been available to counsel.

20          Muller cannot meet this standard. Indeed, voluntariness of any self-incriminatory statement is a

21 cornerstone right protected by the Fifth and Fourteenth Amendments to the United States Constitution.

22 See generally Brady v. United States, 397 U.S. 742, 748 (“Central to the plea and the foundation for

23 entering judgment against the defendant is the defendant’s admission in open court that he committed

24

25          7
             Accordingly, the United States brings this Motion to Dismiss based on procedural default at the
   first procedural opportunity to do so. After screening, this Court ordered the United States to include an
26 analysis of the ineffective assistance of counsel claim in its initial response, and Muller maintained the
   ineffective assistance of counsel claim in his reply to the United States’ response. See Dkt. 113. The
27 United States has therefore complied with the requirements of United States v. Guess, 203 F.3d 1143,
   1146 (9th Cir. 2000), which describes procedural default as an affirmative defense that the government
28 must assert.


       MOTION TO DISMISS                                 8
30
           Case 2:15-cr-00205-TLN-EFB Document 146 Filed 05/26/20 Page 9 of 11

 1 the acts charged in the indictment. He thus stands as a witness against himself and he is shielded by the

 2 Fifth Amendment from being compelled to do so . . . .”); Miranda v. Arizona, 384 U.S. 436 (1966)

 3 (requiring a voluntary waiver of the right against self-incrimination, among other rights, prior to the use

 4 of statements of the arrestee in a prosecution against him). A claim of an involuntary or unknowing

 5 entry of a plea relies on basic principles of fundamental constitutional law and has been recognized for

 6 decades in this nation’s highest court. If ever a claim could be characterized as the opposite of novel, it

 7 is that of the fundamental right against self-incrimination. Furthermore, under Reed v. Ross, Muller is

 8 bound by the decision of his competent counsel to not file a direct appeal on this issue. Accordingly,

 9 Muller cannot meet the cause prong of the cause and prejudice exception, and as in Bousley, this court

10 need not analyze whether Muller can meet demonstrate actual prejudice.

11                  3.      Muller cannot meet the actual innocence exception
12           This court should follow the avoidance principle and decline to test Muller’s procedurally

13 defaulted claim under the actual innocence exception. Muller through various filings after his initial

14 petition under Section 22558 has attempted to raise and re-raise claims of prosecutorial misconduct,

15 Fourth Amendment violations, collusion between the United States Attorney’s Office and local

16 authorities, and even a grand conspiracy to frame him for the acts of jealous ex-lovers. In short, he has

17 attempted to again raise all of the issues this Court properly screened under the guise of one claim: that

18 of a knowing and voluntary plea. Facially, these allegations are exactly the types described in McMullen

19 and Hearst, supra, and for the same reasons that they lend credence to a course of action dismissing

20 Muller’s petition, they should also not be considered in light of actual innocence as they are simply

21 fictional and, as in Hearst, Muller has not even earned the right to have a hearing in which he could raise

22 these claims.

23           Even if this court analyzes Muller’s procedural default in light of the actual innocence exception,

24 this, too, fails. In the course of the investigation and in the pendency of this case, the United States

25

26          The United States intends to file an opposition to Muller’s Motion for Leave to Amend and
             8

   Amended Petition and contends that this court should consider only the claims and factual bases for such
27 claims in Muller’s initial motion under Section 2255. Dkt. 61. However, should this court entertain the
   contentions in Muller’s subsequent filings, the United States proffers the evidence from the Presentence
28 Investigation Report to refute any claims Muller brings, as is its right under Bousley.


       MOTION TO DISMISS                                  9
30
          Case 2:15-cr-00205-TLN-EFB Document 146 Filed 05/26/20 Page 10 of 11

 1 recovered and the district court reviewed in the Presentence Investigation Report extensive,

 2 overwhelming evidence showing Muller’s guilt in addition to the heinous facts of the offense generally.

 3 Muller was identified as a suspect in this case based on his nighttime burglary of a residence in Dublin,

 4 California, during which he violently assaulted the resident and clumsily dropped a cell phone as he fled.

 5 Dkt. 51 at 10:39-11:42. The search of this phone, associated with Muller, led to his South Lake Tahoe

 6 cabin which contained extensive evidence including a laptop containing video footage of Muller’s rapes

 7 of Victim 1, along with extensive indicia that the laptop and all other items in the cabin belonged to

 8 Muller. Dkt. 51 at 11:43 – 12:46. The Presentence Investigation Report as a whole describes the

 9 premeditation, callousness, calculated violence, cruelty, and torture exhibited by and carried out by

10 Muller during this offense and separate instances of conduct. See generally Dkt. 51. Muller admitted

11 to much of this when he pleaded guilty. Dkt. 39. He cannot so easily escape the admissions he made

12 during his guilty plea. “Statements made by a defendant during a guilty plea hearing carry a strong

13 presumption of veracity in subsequent proceedings attacking the plea.” United States v. Ross, 511 F.3d

14 1233, 1236 (9th Cir. 2008). Any conjured new allegations couched by Muller in light of the extensive

15 and persuasive record in this case are “so palpably incredible or patently frivolous as to warrant

16 summary dismissal.” McMullen, 98 F.3d at 1159.

17
                                            IV.       CONCLUSION
18
            Muller’s withdrawal of his ineffective assistance of counsel claim renders his sole remaining
19
     claim of the voluntariness of his plea in procedural default. He cannot meet the “cause and prejudice”
20
     nor the “actual innocence” exceptions to the procedural default rule. Accordingly, since there is no
21
     relief to be granted by this court because his only remaining claim fails, this court should dismiss the
22
     defendant’s motion brought pursuant to Section 2255.
23

24

25

26
27

28


       MOTION TO DISMISS                                 10
30
        Case 2:15-cr-00205-TLN-EFB Document 146 Filed 05/26/20 Page 11 of 11

 1   Dated: May 26, 2020                         MCGREGOR W. SCOTT
                                                 United States Attorney
 2

 3                                        By: /s/ LAURA JEAN BERGER
                                              LAURA JEAN BERGER
 4                                            Assistant United States Attorney
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     MOTION TO DISMISS                      11
30
